Field, C. J.
The plaintiff’s counsel contends that the elevator and its appliances were defective and unsafe, and that the plaintiff was set to work the elevator without having been properly instructed. The evidence does not show that the elevator was out of repair, or that there was any concealed danger in using it. The danger that the plaintiff’s hand might get caught in the manner it was caught, if he held it on the shipper rod until the crossbeam came down upon it, was obvious, and one that every person of full age and of ordinary intelligence must have understood. Moulton v. Gage, 138 Mass. 390. Gilbert v. Guild, 144 Mass. 601. Ciriack v. Merchants’ Woolen Co. 146 Mass. 182, and 151 Mass. 152. Probert v. Phipps, 149 Mass. 258 Foley v. Pettee Machine Works, 149 Mass. 294. Lothrop v. Fitchburg Railroad, 150 Mass. 423. Murphy v. Webster, 151 Mass. 121. Henry v. King Philip Mills, ante, 361.
The plaintiff, as his testimony is recited in the exceptions, was a little over nineteen years old when he received the injury. He had worked for the defendant on an eyelet machine, about the size of an ordinary sewing machine, from November 12, 1887, to August 18, 1888, when he was discharged. He was employed again on September 3, 1888, and the overseer told him that one Lewis, a boy, would teach him “ how to run the elevator,” etc., and Lewis, during the first two days, showed him how to run the elevator. The exceptions state “ that as to said elevator, said Lewis instructed him how to start it, — by pulling down on the rod the elevator would go up, and by pulling up on the rod the elevator would go down, and in order to stop it at said middle floor, he could either pull on the rod the way that the elevator was going, or else he could turn the rod, either one; that it was not explained to the plaintiff by said Lewis, or *594by any one, how said elevator was stopped by turning the rod, nor were the two dogs pointed out to him, but said Lewis turned said rod several times in plaintiff’s presence, but plaintiff did not understand what caused said elevator to stop when said rod was turned; that it was not pointed out or explained to plaintiff how near said crossbeam on said elevator passed to the edge of said upper floor in descending through it; that during the two days that he worked with said Lewis, they went up and down on said elevator about five times on each day, and thereafter the plaintiff used it alone about five times each day to go up and down, until said twelfth of September,” when he received the injury complained of. He was injured about half-past eight o’clock in the morning. After the elevator had started to go down, and before the crossbeam had got below the top floor, he put out his hand through the open space above the intersection of the cross-rods, and below the crossbeam, and took hold of the shipper rod in order to turn it and so stop the elevator at the next floor below, and he kept hold of the rod until his hand was caught between the crossbeam of the descending elevator and the upper floor. There was no testimony that he was not of ordinary intelligence for a boy of his age. The only testimony on the subject was that he was a boy of very good intelligence. A boy nineteen years old, of ordinary intelligence, must, we think, understand the danger of keeping hold of a shipper rod, which is outside of the elevator well, until the crossbeam of the elevator on which he is standing catches his hand or arm between it and the edge of the floor through which the elevator is descending. This is a danger which we think he would understand and appreciate as thoroughly as an older person. We see no sufficient evidence of a want of due care on the part of the defendant, or of due care on the part of the plaintiff. The entry must be,

Exceptions sustained.